per curiam:
(En reconsideración)
En reconsideración, nos corresponde establecer los cri-terios que utilizarán los tribunales de instancia al imponer honorarios de abogado a favor del empleado victorioso en reclamos al amparo de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.). En el caso de autos —en *577la opinión que emitiéramos el 4 de abril de 1997— resolvi-mos, entre otros planteamientos, que los honorarios de abogado que dispone de forma mandatoria el Art. 4 de la Ley Núm. 100, supra, 29 L.P.R.A. see. 149, son compensa-torios y constituyen la única y exclusiva suma que podrá cobrar el abogado de un trabajador que inste reclamación bajo dicha ley, correspondiéndole el pago al patrono perdidoso. López Vicil v. ITT Intermedia, Inc., 142 D.P.R. 857 (1997). Añadimos que el carácter exclusivo de esta compensación surgía de los Arts. 1 y 2 de la Ley Núm. 402 de 12 de mayo de 1950, según enmendada, 32 L.P.R.A. sees. 3114-3115. Por no existir unos criterios claros para que los tribunales de instancia utilicen al determinar los honorarios razonables, los esbozaremos a continuación.
I
En Puerto Rico y según la Ley Núm. 100, supra, en una sentencia dictada contra cualquier patrono, mandatoria-mente el tribunal de instancia impondrá a éste el pago de las costas y una suma razonable que nunca será menor de cien dólares ($100) para honorarios de abogado. Ni la Ley Núm. 100, supra, ni la Ley Núm. 402, supra, definen qué se entenderá por honorarios razonables ni establecen los criterios que se habrán de utilizar en su determinación. Resulta necesario establecer unos elementos objetivos para que los tribunales de instancia los tomen en consideración al calcular una suma razonable de honorarios para el abo-gado del demandante. Estos criterios son de crucial impor-tancia pues afectarán directamente la posibilidad de que los abogados decidan o no litigar casos de discrimen en el empleo. Si bien la política pública tras las citadas Leyes Núms. 100 y 402 es fomentar que trabajadores agraviados vindiquen sus derechos, no podemos perder de perspectiva que se trata de casos complejos y costosos, por lo que co-rresponde compensar justamente a los abogados de los trabajadores.
*578Por su parte, en la esfera federal, originalmente impe-raba el American Rule que establecía que cada parte en un litigio judicial, pagaría los honorarios de sus abogados, a menos que expresamente alguna ley indicara lo contrario. Alyeska Pipeline Co. v. Wilderness Society, 421 U.S. 240 (1975). En respuesta a esta norma, el Congreso federal aprobó el Civil Rights Attorney’s Fee Award Act de 1976 (42 U.S.C. sec. 1988(b)) (en adelante la sec. 1988), para autorizar a los tribunales de distrito a imponer, discrecio-nalmente, honorarios compensatorios a favor de la parte victoriosa.
El objetivo de la see. 1988 es garantizar el acceso a los tribunales a personas cuyos derechos civiles han sido lesionados. Véase H.R. Rep. No. 94-1558, 1976, pág. 1. Sin embargo, en la esfera federal, al igual que en la local, no existe un método consistente para la imposición de hono-rarios razonables. Véase Comentario, Attorney’s Fees in Civil Rights Cases: Contingent Fee Awards Under Section 1988, 17 Pac. L.J. 1275 (1986) (en adelante Attorney’s Fee).
El informe legislativo de la mencionada sec. 1988 alude al caso Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5to Cir. 1974), en el cual se establecieron doce (12) elementos que se deben tomar en consideración al calcular los honorarios. Estos son muy similares a los contenidos en el Canon 24 de nuestro Código de Ética Profesional, 4 L.P.R.A. Ap. IX, a saber:
(1) El tiempo y trabajo requeridos[;] ...
(2) la novedad y dificultad de las. cuestiones implicadas[;] ...
(3) la habilidad requerida al abogado para llevar el caso[;] ...
(4) si el aceptar la representación del caso ha de impedir al abogado hacerse cargo de otros casos[;] ...
(5) los honorarios que acostumbradamente se cobran en el distrito judicial por servicios generales[;] ...
(6) la contingencia o certeza de la compensación!;] ...
(7) limitación de tiempo impuesta por el cliente o por otras circunstancias!;] ...
(8) la cuantía envuelta en el litigio y los beneficios que ha derivado el cliente de los servicios del abogado!;] ...
*579(9) la experiencia, reputación y habilidad de los abogados[;]
(10) los efectos negativos de ser asociado con ese caso en particular!;] ...
(11) la extensión de la relación abogado-cliente[;] ...
(12) la cuantía concedida en casos similares. (Traducción nuestra y énfasis suprimido.) Johnson v. Georgia Highway Express, Inc., supra, págs. 717-720.
Los factores esbozados en Johnson v. Georgia Highway Express, Inc., supra, han recibido críticas por no especificar a qué factores, si a algunos, se les debe dar más peso que a otros; porque algunos son redundantes, y por no ofrecer una guía objetiva. A pesar de estas críticas, la mayoría de los tribunales los ha adoptado. Attorney’s Fee, supra, pág. 1285.
Por su parte, en el caso Hensley v. Eckerhart, 461 U.S. 424 (1983), el Tribunal Supremo federal se enfrentó al cál-culo de los honorarios cuando la victoria de los demandan-tes fue una parcial. En este contexto, el tribunal utilizó como punto de partida para calcular los honorarios, las horas razonablemente trabajadas por el abogado, multipli-cadas por una tarifa razonable. Esta suma fue denominada lodestar. Hensley, supra, pág. 433; Blum v. Stenson, 465 U.S. 886, 896-902 (1984); Lipsett v. Blanco, 975 F.2d 934, 937 (1er Cir. 1992); In re Thirteen Appeals Arisiug Out of San Juan, 56 F.3d 295, 305 (1er Cir. 1995).
Bajo este método de horas por tarifa, los abogados que solicitan los honorarios vienen obligados a someter eviden-cia que sustente las horas trabajadas y la tarifa reclamada. A su vez, deben excluir del cómputo las horas excesivas, redundantes o innecesarias. Se entiende que la compleji-dad o novedad de un caso se verá reflejada en la cantidad de horas trabajadas. Blum v. Stenson, supra, pág. 889. Por su parte, los tribunales deben revisar la alegada razonabi-lidad de las horas trabajadas. Hensley v. Eckerhart, supra, pág. 434; Grendel’s Den, Inc. v. Larkin, 749 F. 2d 945, 952 (ler Cir. 1984).
*580Los abogados deben llevar una relación escrita contem-poránea al momento en que realizaron las tareas (contemporaneous time record). Si omiten llevar este control deta-llado, la suma reclamada podrá ser reducida o denegada. Grendel's Den, Inc. v. Larkin, supra, pág. 952.
En cuanto a la tarifa del abogado, los casos federales y el historial legislativo de la see. 1988 aluden a la tarifa prevaleciente en el mercado. Blum v. Stenson, supra, pág. 895. Para justificar su tarifa, los abogados deben someter un memorando en el que indiquen su preparación acadé-mica y experiencia profesional, entre otros. Grendel’s Den, Inc. v. Larking, supra, pág. 955.
El resultado de la multiplicación de las horas trabaja-das por la tarifa del abogado (lodestar) se presume que es razonable. Pennsylvania v. Del. Valley Citizens’ Council, 478 U.S. 546 (1986). En casos de éxito excepcional, el tribunal estaría justificado para aumentar la cuantía concedida. Blum v. Stenson, supra, págs. 898-901; Hensley v. Eckerhart, supra, pág. 435.
Presentado el memorando de honorarios, los tribunales de distrito tienen discreción para determinar la cuantía de honorarios, sin embargo, deben consignar en el expediente judicial las razones para otorgar determinada cantidad. Hensley v. Eckerhart, supra, pág. 439. Expresiones genera-les concernientes a la razonabilidad serán insuficientes para sostener la determinación en apelación. Id., pág. 439 esc. 15. A su vez, en los casos federales se ha enfatizado que la solicitud de honorarios de abogados no debe resultar en un segundo litigio. Id., pág. 437.
Por otra parte, en Lipsett v. Blanco, supra, el primer circuito de apelaciones federal confirmó el aumento de la suma base determinada por el tribunal de distrito federal. Los demandados objetaron el aumento y, entre otras razo-nes, alegaron que la demandante tenía abogados en exceso. El tribunal apelativo concedió deferencia a la determina-ción de razonabilidad del tribunal de distrito en cuanto al *581número de abogados en el litigio y se refirió a la defensa de los demandados de la manera siguiente:
Appelants mounted a Stalingrad defense, resisting Lipsett at every turn and forcing her to win her hard-earned victory from rock to rock and from tree to tree. (Énfasis suplido.) Lipsett v. Blanco, supra, pág. 939.
Cabe señalar que en este caso los honorarios de aboga-dos excedieron la cuantía concedida a la demandante como indemnización. Al respecto, el Tribunal de Circuito de Ape-laciones expresó:
... In this instance, the discrepancy is explained largely by what we have referred to as the “Stalingrad defense”. While this hard-nosed approach to litigation may be viewed as effective trench warfare, it must be pointed out that such tactics have a significant downside. The defendants suffer the adverse effects of that downside here. There is a corollary to the duty to defend to the utmost —the duty to take care to resolve litigation on terms that are, overall, the most favorable to a lawyer’s client. Although tension exists between the two duties, they apply concurrently. When attorneys blindly pursue the former, their chosen course of action may sometimes prove to be at the expense of the latter. (Énfasis suplido.) Lipsett v. Blanco, supra, pag. 941.
De esta manera quedó plasmado que los demandados que recurren a métodos hostiles de defensa, de resultar perdidosos, tendrán la obligación de compensar al abogado del demandante por cada hora invertida en responder a la estrategia de defensa antes descrita.
El método del lodestar, a su vez, ha recibido críticas, pues al igual que los factores expuestos en Johnson v. Georgia Highway Express, Inc., supra, deja un margen muy amplio a la arbitrariedad al no establecer criterios objetivos. En consecuencia, algunos críticos sostienen que la incertidumbre que rodea el cómputo de honorarios des-alienta la práctica de casos de derechos civiles, ya que los abogados tienen que especular sobre sus posibles honorarios. Attorney’s Fees, supra, págs. 1287—1288.
*582HH I — I
Habiendo revisado la experiencia en la esfera federal con los modelos adoptados en Johnson v. Georgia Highway Express, Inc., supra, y en Hensley v. Eckerhart, supra, y sus respectivas críticas, consideramos prudente establecer en nuestra jurisdicción los criterios que han de ser ponderados al otorgar una compensación por honorarios en casos al amparo de la Ley Núm. 100, supra. En ausencia de una disposición legislativa sobre estos extremos, tenemos la ineludible obligación de pautar las normas aplicables. Por lo tanto, establecemos que, de ordinario, la cuantía que podrá recibir el abogado de un trabajador victorioso en una reclamación al amparo de la Ley Núm. 100, supra, será el veinticinco por ciento (25%) de la indemnización base concedida al trabajador(1)
Estimamos razonable este por ciento, tomando como punto de partida que la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.), sobre despido injustificado, establece que cuando el tribunal crea que el despido fue efectuado sin justa causa, éste ordenará al patrono depositar una suma para honorarios de abogado, no menor del quince por ciento (15%) del total de la compensación del trabajador. 29 L.P.R.A. sec. 185k(b), según enmendada. Como regla general, los casos por discrimen son más complicados y costosos que los casos al amparo de la Ley Núm. 80, supra. Aquéllos, por lo regular, requieren un descubrimiento de prueba costoso ya que, en la mayoría de los casos, la evidencia del supuesto discrimen está en manos del patrono. Además, usualmente, los abogados de los trabajadores demandantes cuentan con menos recursos que los abogados de los patronos. Al la Ley Núm. 100, supra, establecer que el patrono perdidoso pagará al abogado *583del demandante una suma razonable en honorarios, in-tenta nivelar esta desventaja económica.
Entendemos que estimar los honorarios de abogados en un veinticinco por ciento (25%) de la indemnización base, en este tipo de caso, permite que los trabajadores vindi-quen sus derechos, a la vez que se compensa justamente a los abogados que invierten su trabajo y esfuerzo en este tipo de reclamación.
Por otra parte, en aquellas situaciones cuando el abogado estime que el esfuerzo realizado, el impacto o resultado excepcional del caso, o el haber enfrentado una defensa hostil justifican el recibir una cuantía mayor en concepto de honorarios, éste podra solicitar al tribunal su visto bueno para cobrar una tarifa a base de las horas trabajadas. En dicho caso, el abogado estará obligado a presentar un memorando juramentado en el que detalle las horas trabajadas y la tarifa que habrá de cobrar por hora. De esta forma el tribunal podrá evaluar su razonabilidad.(2) Para tales efectos, el abogado tomará en consideración lo siguiente:(3)
a. Horas trabajadas y labor realizada: deberá desglo-sar el tiempo invertido en el caso y especificar las tareas realizadas. Incluirá el trabajo realizado en revisiones y apelaciones, y en procedimientos administrativos, de ser ese el caso. Véase Parker v. Califano, 561 F.2d 320 (D.C. Cir. 1977).
b. Tarifa que cobra por hora en este tipo de caso: el abogado deberá justificar su tarifa aludiendo a su expe-riencia, preparación y a cuánto se cobra tradicionalmente en ese tipo de casos. Podrá someter declaraciones juradas de otros abogados en las cuales éstos indiquen sus tarifas.
*584En el cálculo de las horas trabajadas, el tribunal eliminará las horas excesivas o repetitivas. Véase Grendel’s Den, Inc. v. Larking, supra, pág. 950. A su vez, el tribunal utilizará su propia experiencia y pericia en decidir cuánto tiempo, dedicado a determinada tarea, es realmente razonable. Véase Johnson v. George Highway Expreso, Inc., supra, pág. 717. Por otra parte, debe tener en cuenta también que la novedad y dificultad de las controversias, de ordinario, requieren más esfuerzo y dedicación por parte de los abogados. Estos aspectos se verán reflejados en el número de horas trabajadas. Véanse: Blum v. Stenson, supra, pág. 898; Johnson, supra, pág. 718. De igual forma, si los demandados recurren a una defensa hostil como la esbozada en Lipsett v. Blanco, supra, de resultar perdidosos verán el resultado de dicha estrategia reflejado en el número de horas reclamadas por los abogados del demandante.
El abogado del demandante tiene el peso de la prueba en demostrar que las horas trabajadas y su tarifa son razonables. Para esto es fundamental que cuente con una relación escrita contemporánea al momento cuando realizó la tarea. Véase Grendel’s Den, Inc. v. Larking, supra.
Por su parte, el tribunal de instancia tendrá discreción para aceptar o modificar la suma de honorarios reclamada en el memorando, pero siempre deberá consignar por escrito sus razones para llegar a determinada suma. Sólo de esta manera ese cálculo podrá ser revisable y se evitarán abusos de discreción. Véanse: Wells v. New Cherokee Corp., 58 F. 3d 233, 239 (6to Cir. 1995); Hensley v. Eckerhart, supra, pág. 437. A su vez, los tribunales apelativos no intervendrán con la determinación de honorarios realizada en instancia, excepto en casos de abuso de discreción. Véase Herold v. Hajoca Corp., 864 F.2d 317, 322 (4to Cir. 1988). Finalmente deseamos enfatizar que el cál-*585culo de los honorarios según la Ley Núm. 100, supra, no debe convertirse en un segundo litigio.
i — I HH HH
En el caso de autos, procede en reconsideración que de-jemos sin efecto nuestra determinación inicial a favor de López Vicil por veinte mil dólares ($20,000) en concepto de honorarios de abogado. Al abogado del demandante le co-rresponde preliminarmente el veinticinco por ciento (25%) de la indemnización base que López Vicil reciba, la cual será determinada una vez el tribunal de instancia evalúe si procede la reinstalación del demandante a su antiguo puesto. El abogado, a su discreción, podrá someter el me-morando jurado antes indicado para así obtener un au-mento en sus honorarios, si ese fuera el caso. De presen-tarse el memorando, el tribunal lo evaluará acorde con lo expresado en esta opinión.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión concurrente y disidente en reconsideración. El Juez Asociado Señor Rebollo López no intervino.

 Esto es antes de duplicarla según establece la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 149 et seq.).


 Puede darse el caso de que el cálculo de horas por tarifa sea menor que el veinticinco por ciento (25%) de la indemnización. Los abogados tienen la opción de reclamar bajo este método o recibir el por ciento antes indicado.


 El tribunal podrá solicitar al abogado cualquier otra información pertinente que pueda ayudarle a evaluar la razonabilidad de la cuantía solicitada en concepto de honorarios.